&
                    OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                        P.O. BOX 12308,CAPITOLSTATION, AUSTIN, TEXAS78711


                                                              (U^/O^^^
    1/6/2015
    ENDERLIN, EUGENE DALE J$«-\frlfctljfe. Jl035438-A                         WR-82,683-01
    On this day, the application for^l'Q^Writ^of" Habeas Corpus has been received
    and presented to the Court.       ^^S^r&P^i
                                            Biazss
                                                                        Abel Acosta, Clerk

                                  EUGENE DALE ENDERLIN JR.
                                             TDC# 1490997